Citation Nr: 1628263	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-47 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975 in the United States Navy.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was afforded an opportunity to present testimony at a hearing before the Board; however, he failed to appear for the hearing without explanation.  He has not submitted a request to reschedule the hearing since that time.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A review of the record indicates that the Veteran applied for disability benefits with the Social Security Administration (SSA).  See e.g., April 2007 record from S.M.H.C. (initials used to protect privacy).  To date, no attempt has been made to obtain these records.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In this case, the Veteran contends that he went on shore in Vietnam and that his diabetes mellitus was caused by exposure to herbicides.  He also contends that he had to pick up dead bodies while he was in Vietnam and that his psychiatric disorder was caused by this in-service stressor.  

In April 2015, the RO contacted the National Archives and Records Administration (NARA) to obtain the deck logs for the USS Hector.  A representative from NARA indicated that she was unable to locate the deck logs digitally; however, she submitted a request and indicated it would take three to four weeks for a response.  To date, these deck logs have not been associated with the claims file.  Therefore, the Board finds that a remand is necessary so that an attempt can be made to obtain them.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision(s) to grant or deny SSA benefits to the Veteran and the records upon which any decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorder and diabetes mellitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including from the VA Medical Center in Chillicothe and VA Community Based Outpatient Clinic in Portsmouth.  

3.  The AOJ should contact the appropriate service department and/or records custodian with a request for deck logs from USS Hector dated from October 1972 to October 1975. 

4.  The AOJ should contact the U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate source, in an attempt to obtain evidence corroborating the Veteran's claimed stressor.  

If the JSRRC cannot locate such evidence, the AOJ must specifically document the attempts that were made to corroborate the claimed stressors and explain in writing why further attempts to locate or obtain corroborating government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

5.  If, and only if, the Veteran's reported stressor is verified, schedule him for a VA psychiatric examination with an appropriate clinician to determine the nature and etiology of any claimed acquired psychiatric disorder, to include PTSD.

The examiner must review the pertinent evidence and undertake any indicated studies.  The examiner must then provide a diagnosis for each psychiatric disability found, made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125(a) (2015).  For each diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in or aggravated in service, or is related to any incident of service.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.  In doing so, the examiner should acknowledge the Veteran's lay statements regarding the claimed stressor. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  If a VA examination and/or medical opinion regarding the Veteran's diabetes mellitus is needed, one should be obtained. 

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




